Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 4, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141708                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 141708
                                                                    COA: 247391
                                                                    Jackson CC: 02-002915-FC
  KATHERINE SUE DENDEL a/k/a
  KATHERINE SUE BURLEY,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the August 24, 2010
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of People v Bryant, 483 Mich 132 (2009), cert gtd __ US __; 130 S Ct 1685; 176 L
  Ed 2d 179 (2010), is pending before the United States Supreme Court and that the
  decision in that case may resolve an issue raised in the present application for leave to
  appeal, we ORDER that the application be held in ABEYANCE pending the decision in
  that case.

        MARILYN KELLY, J., would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 4, 2011                    _________________________________________
           p0201                                                               Clerk